Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Claim Status
	Claims1-7, 9-11, and 21-25 are pending.
Claims 8 and 12-20 are cancelled.
Claims 2 and 21-25 are allowed.
Response to Arguments
2.	Applicant’s arguments with respect to claims 1 page 3 have been considered but are moot because the arguments are moot in view of the new grounds of rejection.
As to Applicant’s Argument of Regarding Page 3 where the applicant argues “The cited references do not disclose or suggest a wafer probe station comprising a probe station chamber comprising a chuck on which wafer is positioned..”. “, the Examiner respectfully disagrees.
Gunji teaches a probe station chamber (Fig. 6-7 Item 42 discloses the probing chamber 42 in Paragraph [0038]) comprising a chuck (Fig. 6-7 Item 42 discloses the probing chamber 42 in Paragraph [0038]).
Applicant’s arguments, see Page 6-7, filed 11/19/2020, with respect to “Claim 2 recites that the first segment and the second segment rotate about a first end of the rotating arm away from one another when the first segment and the second segment retract away from the wafer and the chuck. However, in Hatta, paragraph [0020] describes retracting of the arm 161, but the Hatta segments 161 do not retract away from one another. Ginji et al. do not supply the deficiencies of Hatta“, have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103(a) as being unpatentable over Hatta (US 2016/0047856) in view of Gunji et al. (US 2010/00201391) has been withdrawn. 


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


    PNG
    media_image1.png
    843
    852
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    739
    827
    media_image2.png
    Greyscale

3.	Claims 1, 3-4, 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 7,126,361 B1) in view of Kim Ki-Joon et al. (US 2008/0209720 A1) in further view of Gunji et al. (US 2010/0201391 A1)
Regarding to claim 1, Anderson discloses a wafer probe station, comprising 
	a mounting plate (Fig. 1-9 Item 30 or 60 discloses support frame connected to probe card 10 in Col. 3 Lines [0053-0037]) capable of accepting a module (Fig. 1-9 Item 32 & 10 discloses probe card probe head including 34, 36, & 38 in Col. 3 Lines [0053-0037]) selected from a plurality of different interchangeable modules (Fig. 1-9 Item 32 & 10 discloses probe card probe head including 34, 36, & 38 in Col. 3 Lines [0053-0037])
	wherein each module (Fig. 1-9 Item 32, 34, 36, & 38 discloses position adjustor) is configured for interfacing at least one probe card (Fig. 1-9 Item 10 discloses probe card can be adjusted manually along three axes in Col. 3 Lines [0020-0030])) with a wafer (Fig. 1-9 (not shown) wafer is below the probe 10 for testing in Col. 3 Lines [0020-0030])), wherein a module can be swapped for a different module (Fig. 1-9 Item 32 34, 36, & 38 discloses a probe head can be used for locking/unlocking  on rail 30  in Col. 3 Lines [0053-0037]), and the mounting plate (Fig. 1-9 Item 30 or 60 discloses support frame connected to probe card 10 in Col. 3 Lines [0053-0037]) provides multiple ways for the wafer probe station to interface with a wafer (Fig. 1-9 Item wafer is below probe card 10) by allowing different interchangeable modules to dock with the mounting plate (Fig. 1-9 Item 30 or 60 discloses support frame connected to probe card 10 in Col. 3 Lines [0053-0037]), and wherein the plurality of different interchangeable modules (Fig. 1-9 Item, 32, 34, 36, & 38) comprises 
	different types of modules (Fig. 1-9 Item, 32, 34, 36, & 38 discloses position adjustor) including a probe positioner (Fig. 1-9 Item 10, 32, 34, 36, & 38 discloses position adjustor) configured to align (Fig. 1-9 Item 34, 36, & 38 move probe in X, y, & z axis) the at least one probe card (Fig. 1-9 Item 10) with the wafer (Fig. 1-9 Item wafer), an air-cooled rail assembly (Fig. 1-9 Item 14  & 30 disclose plurality of slots 14 through for facilitating the flow of cool air (see Fig. 7) in Col. 2 Lines [0057-0067]) for supporting probe cards (Fig. 6 Item 10) for testing multiple die on the wafer (Fig. 6 Item wafer), and an adaptor for probe cards (Fig. 1-5 Item 10  disclose probe card  with a fastener and connector/adapter 20 in Col. 3 Lines [0020-0030])  , and wherein each type of module has a function (Fig. 1-9 Item 34, 36, & 38 can move probe in X, y, & z axis) that is different from functions of the other types of modules (Fig. 1-9 Item 34, 36, & 38 can move probe in X, y, & z axis), wherein the mounting plate (Fig. 1-9 Item30 or 60) and each interchangeable module has mounting holes (Fig. 1-9 Item 20 & 26 discloses fasteners which fit in holes between probe  card  and support frame in Col. 3 Lines [0053-0037] Col. 4 Lines [0001-0010])) that are commonly sized and positioned for to allow for each module (Fig. 1-9 Item 32, 34, 36, & 38) to be docked to the mounting plate (Fig. 1-9 Item 30 or 60) using a fastener (Fig. 1-9 Item 20 & 26 discloses fasteners which fit in holes between probe  card  and support frame in Col. 3 Lines [0053-0037] Col. 4 Lines [0001-0010])).
However Anderson does not explicitly teach a modules including an adaptor for 4.5” or 6” probe cards.
However, Kim Ki-Joon teaches a modules including an adaptor for 4.5” or 6” probe cards (Fig. 3 Item 20 discloses 6-inch probe module assembly 20 in Paragraph [0007])  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the common feature of a probe station as taught by Anderson to further utilize a 6-inch probe module assembly as taught by Kim Ki-Joon in order to provide a probe card having a large size in order to test certain wafer sizes.
However Anderson in view of Kim Ki-Joon does not explicitly teach a probe station chamber comprising a chuck and positioned on the chuck in the probe station chamber,

However, Gunji teaches a probe station chamber (Fig. 6-7 Item 42 discloses the probing chamber 42 in Paragraph [0038]) comprising a chuck (Fig. 6-7 Item 42 discloses the probing chamber 42 in Paragraph [0038]) and positioned on the chuck (Fig. 6-7 Item 45 discloses the probing chamber 42 includes a chuck 45 and probe card 100 and holding a semiconductor wafer W in Paragraph [0038]) in the probe station chamber (Fig. 6-7 Item 42), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the common feature of a probe station as taught by Anderson in view of Kim Ki-Joon to further utilize a wafer prober testing device comprising a loading chamber for transferring semiconductor wafers W and a probing chamber as taught by Gunji in order to provide a test apparatus for testing semiconductor integrated circuits or wafers.

Regarding to claim 3, Anderson discloses a wafer probe station of Claim 1, wherein the probe positioner (Fig. 1-9 Item, 32, 34, 36, & 38 discloses position adjustor) can move the at least one probe card (Fig. 1-9 Item 10, discloses probe card) linearly along three X, Y, Z axes as well as rotationally about the Z axis (Fig. 1-9 Item 34, 36, & 38 can move probe in X, y, & z axis).
Regarding to claim 4, Anderson discloses the wafer probe station of Claim 3, wherein the probe positioner (Fig. 1-9 Item, 32, 34, 36, & 38 discloses position adjustor) has an arm (Fig. 1-9 Item, 32 discloses 38 & 64 position adjustor probe carsd 10)  for positioning a probe card (Fig. 1-9 Item 10, discloses probe card) vertically above the wafer during testing of the wafer (Fig. 1-9 Item 10, discloses probe card vertical to the Wafer (not shown)).
Regarding to claim 6, Anderson discloses the wafer probe station of Claim 1 wherein the rail assembly (Fig. 6 Item 30 discloses rail and probe head to position probe card 10 in Col. 3 Lines [0053-0067]) can accommodate a plurality of individually adjustable probe heads (Fig. 6 Item 32 & 30 discloses rail and plurality of probe heads and cards on rail in Col. 3 Lines [0040-0055]).
Regarding to claim 7, Anderson discloses the wafer probe station of Claim 6, wherein the rail assembly (Fig. 6 Item 30 discloses rail and probe head to position probe card 10 in Col. 3 Lines [0053-0067]) positions the probe card (Fig. 6 Item 10) vertically above the wafer during testing of the wafer (Fig. 1-6 Item wafer)



    PNG
    media_image3.png
    726
    788
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    739
    827
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    726
    788
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    739
    827
    media_image2.png
    Greyscale


4.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 7,126,361 B1) in view of Kim Ki-Joon et al. (US 2008/0209720 A1) in view of Gunji et al. (US 2010/0201391 A1) in further view of Streib et al. (US 6,031,383 A).

Regarding to claim 5, Anderson in view of Kim Ki-Joon and Gunji discloses the wafer probe station (Fig. 1-9) of claim 3.
However Anderson in view of Kim Ki-Joon and Gunji does not explicitly teach wherein the positioner is a magnetic or vacuum based positioner.
However, Streib teaches wherein the positioner (Fig. 1-2 Item 28 discloses a positioner in Col 2 Lines [0054-0067] is a magnetic or vacuum based positioner (Fig. 1-2 Item 28 discloses a positioner with vacuum in Col 2 Lines [0054-0067].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the common feature of a probe station as taught by Anderson in view of Kim Ki-Joon and Gunji to further utilize a vacuum based positioner as taught by Streib in order to provide an improved geometry for the probe.


5.	Claims 9 & 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 7,126,361 B1) in view of Kim Ki-Joon et al. (US 2008/0209720 A1)) in view of Gunji et al. (US 2010/0201391 A1) in further view of Strom (US 2002/0097062 A1).
Regarding to claim 9, Anderson in view of Kim Ki-Joon and Gunj discloses the wafer probe station of claim 1, wherein the wafer probe station (Fig. 1-9) is capable of achieving accurate landings on a wafer (Fig. 1-9 Item, W discloses wafer) at a temperature up to about 300° C (Fig. 1-9 Item discloses probe station performed at elevated temperatures between 125° C.–400° C Col 1 Lines 0043-0057) in the wafer probe station (Fig. 1-9).
However Anderson in view of Kim Ki-Joon and Gunj does not explicitly teach an image processor for detecting and measuring spacing of a die the wafer; and 
a database generated by detecting and measuring spacing of a die at predetermined temperatures and saving measured spacing for each predetermined temperature in the database to determine an amount of offset for each predetermined temperature.
However, Strom teaches an image processor (Fig. 3-6 Item 20 discloses a probe card produces image data in Paragraph [0009 & 0030]) for detecting and measuring spacing of a die the wafer (Fig. 3-6 Item 10 discloses a wafer in Paragraph [0018]); and 
a database (Fig. 3-6 Item discloses a database in Paragraph [0024 & 0030]) generated by detecting and measuring spacing of a die at predetermined temperatures and saving measured spacing for each predetermined temperature in the database to determine an amount of offset (Fig. 5 Item discloses offset in Paragraph [0024]) for each predetermined temperature (Fig. 3-6 Item discloses operating temperatures in Paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the common feature of a probe station as taught by Anderson in view of Kim Ki-Joon and Gunj to further utilize a probe card with image processing, as taught by Strom in order to provide performance of a wafer probing process is evaluated.

Regarding to claim 11, Anderson in view of Kim Ki-Joon, Gunji and Strom discloses the wafer probe of claim 9, wherein the X and Y coordinates are calibrated by gathering information for data points on the wafer (Fig. 1-9 Item W) to determine an offset (Fig. 5 Item discloses offset in Paragraph [0024]), wherein the offset is a difference between where the contact pad is supposed to be and where it actually has moved due to temperature change (Fig. 1-9 Item discloses probe station performed at elevated temperatures between 125° C.–400° C Col 1 Lines 0043-0057) or chuck movement, and correcting for the offset determined (Fig. 1-9 Item 40 discloses flex cable 40 sends signals to test device under test).

6.	Claim 10  is rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 7,126,361 B1) in view of Kim Ki-Joon et al. (US 2008/0209720 A1) in view of Gunji et al. (US 2010/0201391 A1) in further view of Livesay et al. (US 3,874,916 A).

Regarding to claim 10, Anderson in view of Kim Ki-Joon and Gunji discloses the wafer probe station of claim 1.
However Anderson in view of Kim Ki-Joon and Gunji does not explicitly teach a NIST traceable reference glass mask grid, wherein X and Y coordinates on the glass mask grid are calibrated to determine an accurate location for a contact pad to position probe needles on a contact pad on the wafer.
However, Livesay teaches a NIST traceable reference glass mask grid (Fig. 8-9 & 12 Item 34 discloses a grid in Col 6 [0037 - 0060], wherein X and Y coordinates on the glass mask grid are calibrated to determine an accurate location for a contact pad to position probe needles on a contact pad on the wafer (Fig. 8-9 & 12 Item 40 discloses a output signal provides info of wafer in Col 6 [0037-0060],
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the common feature of a probe station as taught by Anderson in view of Kim Ki-Joon and Gunji to further utilize a mask alignment system for electron beam pattern generators as taught by Livesay in order to provide evaluation of a wafer.


Allowable Subject Matter
7	Claims 2 and 21-25 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 2 the prior art or record taken alone or in combination fail to teach or suggest a wafer probe station, comprising a rotating arm comprising a first segment and a second segment to directly support the wafer, wherein the wafer is supported by both the first segment and the second segment, and wherein the arm is configured to rotate and pivot out of an opening in a front surface of the wafer probe station such that the first segment and the second segment are outside the wafer probe station to accept the wafer on a top surface of the first segment and on a top surface of the second segment and the arm is also configured to rotate and pivot into the wafer probe station to load the wafer to a surface of the chuck such that the arm is completely within the wafer probe station, wherein the first segment and the second segment are configured to retract away from the wafer and the chuck after loading the wafer to the surface of the chuck”. In combination with all the other elements of claim 2.  

	Claims 21-25 are also allowed as they further limit claim 2.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868